PER CURIAM.
Appellant challenges the lower court’s order denying his motion for post-conviction relief made pursuant to Rule 3.850, Florida Rules of Criminal Procedure. We affirm the order without comment on all issues except one — whether the trial court erred in summarily denying ground three of Appellant’s motion. On this issue, we reverse and remand with instructions that a hearing be conducted or that the trial court attach to any summary order denying relief those portions of the record that conclusively refute the claim. Oliver v. State, 691 So.2d 1126 (Fla. 1st DCA 1997).
*1058AFFIRMED in part; REVERSED in part; REMANDED.
SHARP, W., GRIFFIN and TORPY, JJ., concur.